JUDGE HINES
delivered the opinion oe the court.
Appellant was indicted for the murder of Mefford, tried, convicted, and sentenced to the penitentiary for life.
Appellant was at a public gathering, with a pistol in his hand, disturbing the peace by cursing, loud talking, and threatening to shoot a certain person, when Mefford, a constable, attempted to arrest him, and being resisted, was, by appellant, shot and instantly killed.
A peace officer'has the right, and it is his duty, to arrest one who is committing a breach of the peace in his presence, and to use such force as may be necessary to effect the arrest; and if the person disturbing the peace resists arrest, and in so doing kills the officer, he is guilty of murder, if he knew that the person attempting to make the arrest was an officer, and guilty of manslaughter if he did not know it. The law of self-defense, as applicable to rencounters between private persons, does not apply, unless the person resisting the arrest has reasonable grounds to believe, and does believe, that the officer is not acting in good faith in the attempt to arrest, but is using his official position to gratify personal feeling against the person sought to be arrested, and that by submitting to arrest and to being disarmed he will, by reason of this fact, be in danger of great bodily harm or of losing his life. The officer being in the right, and in the discharge of his duty, the *6person resisting arrest does it at his peril, and if he kill, he is guilty of murder or manslaughter, as it may appear that he knew or did not know the character in which the officer was acting. This view of the law was presented to the jury more fully and with more clearness than in any case that has come under our observation. The accused has no ground of- complaint that the law was not properly expounded, or that the whole law was not given. (Mockabee v. Commonwealth, 78th Kentucky; Earl’s Pleas of the Crown, vol. 1, p. 302.)
' Judgment affirmed.